Title: Adams’ Minutes of the Trial: Essex Superior Court, Salem, November 1771
From: Adams, John
To: 


       Pingry vs. Thurston
       
        Lowell.
       
       Prov. Law, page 29. If any Dispute shall arise, it shall be determined. A Penalty for permitting a Person to give his Voice who is not a qualified Voter.
       Benja. Adams. Parliamentary Abilities. Knew all his Party.
       Jona. Herriman. Abel Plummer voted in the Choice of the Moderator. Deacon Thurston said He could, did, and would count him as a Voter. It never was disputed at that Time among the whole People that he was counted. Chaplain said I cant count Abel Plummer. Deacon Thurston said I can, and I do count him. He is as good a Voter as any at of the People. Heard the Deacon say since, that he was sorry, he had counted him.
       Benj. Adams. They want i.e. weren’t satisfyed at first, and went out of the two Doors, and as they came in, he could and did count him.
       Holmes. Deacon said it was pitty, that Pingry should be at the Expence of proving that he allowed Plummer to vote for he did and would allow it, and pleaded Conscience for so doing. He counted and allowed him a Voter. He mentioned a Mistake of the Assessors, and said that Plummer had more than Estate eno.
       
        Mr. Farnham.
       
       Jeremiah Searl. Clerk of the Meeting, and by the Moderator the whole Time. Many Thought Plummer was a Voter, many Thought otherwise. Much said upon it. Moderator said he was not acquainted with the Law. A Vote was called by Hand. The Moderator was not satisfyd. A Poll was called for. I heard him declare he should not count Abel Plummer. Anabaptists were all among the opposite side to Plummer. The Moderator condescended to Poll the People, and desired the Constable and one Mr. Chaplain to assist him. Moderator and Constable, and Chaplain went to one Door, and Moderator and Constable to the other. Moderator got up and told em to attend to a Vote, there was no need of the Noise, there was a Vote without Plummer. 1/2 a doz. times said he should not reckon him and declared it when he ordered me to record it—a Vote without reckoning Plummer—allowing the Baptists and rejecting Plumer a Vote.
       Mr. Spoffard. Moderator commanded silence, and said there was no need of the Clammr. There is a Vote without Plummer, and I declare it a Vote without him. Clerk record it.
       Moses Dole. Moderator declared at the Door, there was a Vote without Abel Plummer. They need not make such a Clamr.
       John Tinney, Constable. An Objection vs. A. Plummer. Moderator tryd by Hand Vote. 48. 58. 68. A Mistake in the Valuation. Moderator tryd 3 Ways. I counted with him, and there was a Dispute about 3 Baptists. I made one Odds for the Vote. Moderator said leaving out Ab. Plummer and counting the Baptists there was one Odds. No need of the dispute. There is a Vote without Plummer. Such a Noise that half could not hear. We dont want him, I declare it a Vote. Afterwards he said he determined to set him aside if there had been a Tye.
       Wm. Chandler. 3 Ways. I dont want him to vote, there is a vote without him. I declare it to be a Vote. Clerk record it.
      